UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7410


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

WILFREDO GONZALEZ LORA,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District   Judge.    (1:98-cr-00358-LMB-4;    1:11-cv-01413-LMB;
1:09-cv-01008-LMB)


Submitted:   December 16, 2014               Decided:   December 19, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se. Andrew Lamont
Creighton, OFFICE OF THE UNITED STATES ATTORNEY, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wilfredo       Lora    seeks       to    appeal       the        district     court’s

order     dismissing     his        Fed.    R.       Civ.     P.    60(b)        motion     as    an

unauthorized, successive 28 U.S.C. § 2255 (2012) motion, or in

the   alternative,       denying        Rule         60(b)     relief,          and   its    order

denying Lora’s motion to alter or amend that decision, pursuant

to Fed. R. Civ. P. 59(e).                       These orders are not appealable

unless    a    circuit       justice       or    judge       issues        a    certificate       of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                             A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                             28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies       this        standard           by         demonstrating        that

reasonable      jurists        would       find        that        the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district court

denies     relief       on     procedural             grounds,       the         prisoner        must

demonstrate      both    that        the    dispositive            procedural         ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Lora has not made the requisite showing.                                   Accordingly, we



                                                 2
deny a certificate of appealability and dismiss the appeal.                We

also deny Lora’s motion to place his case in abeyance.

            Additionally, we construe Lora’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.      United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h) (2012).        Lora’s claims do not satisfy either

of these criteria.        Therefore, we deny authorization to file a

successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.




                                                                     DISMISSED




                                      3